      Case 4:20-cv-00464-TKW-MAF Document 6 Filed 10/23/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

ERNEST R. GIBSON, JR.,

      Plaintiff,

v.                                               Case No. 4:20cv464-TKW-MAF

SERGEANT WYSOKI,

     Defendant.
______________________________/

                                        ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 5). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, I agree with the magistrate

judge’s determination that this case should be dismissed pursuant to the “three

strikes” statute, 28 U.S.C. §1915(g). Accordingly, it is

      ORDERED that:

      1.     The Report and Recommendation is adopted and incorporated by

             reference in this Order.

      2.     Plaintiff’s motion to proceed in forma pauperis (Doc. 4) is DENIED.

      2.     This case is DISMISSED pursuant to 28 U.S.C. §1915(g), and the

             Clerk shall close the file.
Case 4:20-cv-00464-TKW-MAF Document 6 Filed 10/23/20 Page 2 of 2




DONE and ORDERED this 23rd day of October, 2020.

                        T. Kent Wetherell, II
                       T. KENT WETHERELL, II
                       UNITED STATES DISTRICT JUDGE




                               2
